Name: Commission Regulation (EC) NoÃ 191/2009 of 11Ã March 2009 setting the allocation coefficient for the issuing of import licences applied for from 2 to 6Ã March 2009 for sugar products under tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  beverages and sugar;  marketing;  foodstuff;  Europe
 Date Published: nan

 12.3.2009 EN Official Journal of the European Union L 67/9 COMMISSION REGULATION (EC) No 191/2009 of 11 March 2009 setting the allocation coefficient for the issuing of import licences applied for from 2 to 6 March 2009 for sugar products under tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2), and in particular Article 5(3) thereof, Whereas: (1) Applications for import licences were submitted to the competent authorities in the period from 2 to 6 March 2009 in accordance with Commission Regulation (EC) No 950/2006 and/or Council Regulation (EC) No 508/2007 of 7 May 2007 opening tariff quotas for imports into Bulgaria and Romania of raw cane sugar for supply to refineries in the marketing years 2006/07, 2007/08 and 2008/09 (3), for a total quantity equal to or exceeding the quantity available for order number 09.4341 (2008-2009). (2) In these circumstances, the Commission should establish an allocation coefficient for licences to be issued in proportion to the quantity available and/or inform the Member States that the limit established has been reached, HAS ADOPTED THIS REGULATION: Article 1 Licences shall be issued within the quantitative limits set in the Annex to this Regulation in respect of import licence applications submitted from 2 to 6 March 2009, in accordance with Article 4(2) of Regulation (EC) No 950/2006 and/or Article 3 of Regulation (EC) No 508/2007. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 1. (3) OJ L 122, 11.5.2007, p. 1. ANNEX ACP/India Preferential Sugar Chapter IV of Regulation (EC) No 950/2006 2008/09 marketing year Order No Country Week of 2.3.2009-6.3.2009: percentage of requested quantity to be granted Limit 09.4331 Barbados 100 09.4332 Belize 0 Reached 09.4333 CÃ ´te dIvoire 100 09.4334 Republic of the Congo 100 09.4335 Fiji 100 09.4336 Guyana 100 09.4337 India 0 Reached 09.4338 Jamaica 100 09.4339 Kenya 100 09.4340 Madagascar 100 09.4341 Malawi 53,3492 Reached 09.4342 Mauritius 100 09.4343 Mozambique 0 Reached 09.4344 Saint Kitts and Nevis  09.4345 Suriname  09.4346 Swaziland 0 Reached 09.4347 Tanzania 100 09.4348 Trinidad and Tobago 100 09.4349 Uganda  09.4350 Zambia 100 09.4351 Zimbabwe 0 Reached ACP/India Preferential Sugar Chapter IV of Regulation (EC) No 950/2006 July-September 2009 marketing year Order No Country Week of 2.3.2009-6.3.2009: percentage of requested quantity to be granted Limit 09.4331 Barbados  09.4332 Belize 100 09.4333 CÃ ´te dIvoire  09.4334 Republic of the Congo  09.4335 Fiji  09.4336 Guyana  09.4337 India 0 Reached 09.4338 Jamaica  09.4339 Kenya  09.4340 Madagascar  09.4341 Malawi  09.4342 Mauritius  09.4343 Mozambique 100 09.4344 Saint Kitts and Nevis  09.4345 Suriname  09.4346 Swaziland 100 09.4347 Tanzania  09.4348 Trinidad and Tobago  09.4349 Uganda  09.4350 Zambia  09.4351 Zimbabwe 0 Reached Complementary sugar Chapter V of Regulation (EC) No 950/2006 2008/09 marketing year Order No Country Week of 2.3.2009-6.3.2009: percentage of requested quantity to be granted Limit 09.4315 India  09.4316 ACP Protocol signatory countries  CXL Concessions Sugar Chapter VI of Regulation (EC) No 950/2006 2008/09 marketing year Order No Country Week of 2.3.2009-6.3.2009: percentage of requested quantity to be granted Limit 09.4317 Australia 0 Reached 09.4318 Brazil 0 Reached 09.4319 Cuba 0 Reached 09.4320 Other third countries 0 Reached Balkans sugar Chapter VII of Regulation (EC) No 950/2006 2008/09 marketing year Order No Country Week of 2.3.2009-6.3.2009: percentage of requested quantity to be granted Limit 09.4324 Albania 100 09.4325 Bosnia and Herzegovina 0 Reached 09.4326 Serbia and Kosovo (1) 100 09.4327 Former Yugoslav Republic of Macedonia 100 09.4328 Croatia 100 Exceptional import sugar and industrial import sugar Chapter VIII of Regulation (EC) No 950/2006 2008/09 marketing year Order No Type Week of 2.3.2009-6.3.2009: percentage of requested quantity to be granted Limit 09.4380 Exceptional  09.4390 Industrial 100 Additional EPA sugar Chapter VIIIa of Regulation (EC) No 950/2006 2008/09 marketing year Order No Country Week of 2.3.2009-6.3.2009: percentage of requested quantity to be granted Limit 09.4431 Comoros, Madagascar, Mauritius, Seychelles, Zambia, Zimbabwe 100 09.4432 Burundi, Kenya, Rwanda, Tanzania, Uganda 100 09.4433 Swaziland 100 09.4434 Mozambique 0 Reached 09.4435 Antigua and Barbuda, Bahamas, Barbados, Belize, Dominica, Dominican Republic, Grenada, Guyana, Haiti, Jamaica, Saint Kitts and Nevis, Saint Lucia, Saint Vincent and the Grenadines, Suriname, Trinidad and Tobago 0 Reached 09.4436 Dominican Republic 0 Reached 09.4437 Fiji, Papua New Guinea 100 Import of sugar under the transitional tariff quotas opened for Bulgaria and Romania Article 1 of Regulation (EC) No 508/2007 2008/09 marketing year Order No Type Week of 2.3.2009-6.3.2009: percentage of requested quantity to be granted Limit 09.4365 Bulgaria 0 Reached 09.4366 Romania 100 (1) As defined by United Nations Security Council Resolution 1244 of 10 June 1999.